    Case 2:14-cv-00120-KM-MAH Document 192 Filed 03/26/21 Page 1 of 1 PageID: 2700

                                                                                   JOHN M. BOWENS
                                                                                   Admitted in NJ & CA
                                                                                   Direct Line: 973-540-7357
                                                                                   Email: jmb@spsk.com
                                                                                   220 Park Avenue
                                                                                   PO Box 991
                                                                                   Florham Park, NJ 07932
                                                                                   Telephone: 973-539-1000
                                                                                   Fax: 973-540-7300
                                                                                   www.spsk.com


                                                    March 26, 2021

Via ECF Only

Honorable Michael A. Hammer, U.S.M.J.
United States District Court
Martin Luther King, Jr. Federal Building
 & US Courthouse
50 Walnut Street
Newark, New Jersey 07101

                     Re:   Lee Evans vs. Newark City, et al.
                           Civil Action No. 2:14-cv-00120
                           Our File No. 24090-22

Dear Magistrate Judge Hammer:

       We represent Retired Essex County Detective Louis Carrega in the captioned litigation. The
undersigned hereby withdraws its Rule 45 subpoena issued to counsel on Friday March 19, 2021.

       Should the Court require any additional information, we will promptly provide it. We appreciate
the court’s courtesies.

                                                Respectfully,
                                                SCHENCK, PRICE, SMITH & KING, LLP
                                                /s/ John M. Bowens
                                                John M. Bowens
JMB/mor
cc:  All Counsel (via ECF)




{02517704.DOCX;1 }




 FLORHAM PARK, NJ                     PARAMUS, NJ                    SPARTA, NJ              NEW YORK, NY
